Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed March 25, 2022.  
Claims 1-3, 5, 17-23, 27, 30-34, 43, 45 and 46 are pending in the present application.

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on March 25, 2022 is acknowledged.
Claims 20 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on March 25, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 5, 17-19, 21-23, 27, 30, 32-34, 43, 45 and 46 have been examined on the merits as detailed below:

Drawings
The Drawings filed February 18, 2020 are acknowledged.  However, the Drawings are objected to because some Drawings reference the color “blue.  See Figure 1C, for example.  In the instant application, color drawings have been filed without a petition which has been granted or approved.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed October 12, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 1-3, 5, 17-23, 27, 30-34, 43, 45 and 46 are rejected under 35 U.S.C. 103 as being obvious over Frommer et al. (RNA Biology, 2014 Vol. 11:609-623) in view of Thillier et al. (RNA, 2012 Vol. 18:856-868) and Moore et al. (Science, 1992 Vol. 256:992-997) (all submitted and made of record on the IDS filed October 12, 2020).
The claims are drawn to a method of preparing a modified RNA comprising enzymatically ligating an acceptor moiety having a 3'-hydroxyl group to the 5'-end of a donor moiety, wherein the donor moiety is an RNA comprising a leaving group.
Regarding claims 1, 2, 5, 17, 19-21, 30-32, Frommer et al. teach the preparation of modified long-mer RNAs.  Frommer et al. particularly teach a method of preparing a modified RNA comprising chemically and enzymatically ligating an acceptor moiety/strand having a 3'-hydroxyl group to the 5'-end of a donor moiety/strand, wherein the donor moiety is an RNA comprising a leaving group.  See Figures 2 and 3, for example.  It is noted that the donor moiety comprises a leaving group as evidenced by Müller et al. (RNA Biology, 2017 Vol. 14:1018-1027).  See page 1020, left column, mid-column where it is disclosed:
Another option is the reaction of the unique primary alcohol at the 5’-end with triphenylphosphonium iodide to generate a good leaving group and thus making the 5’-terminus suitable for reaction with a nucleophile, as for example an azide (Frommer et al. RNA Biology, 2014 Vol. 11:609-623).

In cases of chemical RNA synthesis, 5’-terminal modifications such as phosphates, amines, thiols, azides or alkynes were used directly for cyclization or, prior to cyclization, for further conjugation chemistry to introduce the required functionality were introduced by coupling the respective phosphoramidite as last building block in the chain assembly proceeding from the 3’ - to the 5’ -end.
Regarding claim 3, the enzymes tested and used in Frommer et al. are T4 DNA and T4 RNA ligases.
Regarding claims 33 and 34, in some instances, the donor strand and the acceptor strand comprises a 2’-O-methyl-RNA splint.  See Frommer et al. Supplemental Material.  In some instances, the splint formed 23 base pairs with the acceptor oligonucleotide and 24 base pairs with the donor oligonucleotide, such that three nucleotides of both donor and acceptor strand remained single stranded at the ligation junction.
Regarding those claims that recite that the modification is a 3’ end or 5’ -end (claims 22 and 23), such is a matter of design choice made in the course of routine optimization, and rely on the well-known prior art teachings of Frommer et al. to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modifications incorporate into the modified RNA to confer a desired property or optimization for a specific utility. 
Frommer et al. do not teach that the 5’-end of the donor moiety comprises a 5’ cap or 5’-cap analog.
Regarding claims 18 and 27, Thillier et al. teach the synthesis of 5’ cap-0 and cap-1 RNAs.
Regarding claims 43 and 45, Moore et al. teach that  while precise base pairing at the ligation junction is optimal for DNA-DNA ligations by T4 DNA ligase, ligation of sequences contain nucleotide mismatches has been observed.
Regarding claim 45, depending on the specific ligation protocol, the ligation junction can be positioned in a double-stranded area of the folded nucleic acid structure (nick site) or in the single-stranded area with the 2 reacting ends positioned next to each other (e.g. in a hairpin loop).
Before the effective filing date of the claimed invention, there was a desire to make modified RNA by enzymatic and chemical ligation of 2 RNA fragments.  The prior art to Frommer et al. provided clear motivation for the preparation of site-specifically modified RNAs for investigation into structure and function.    
It would have been obvious and a person of ordinary skill in the art would have expected reasonable success to use the teachings of Frommer et al. to devise a method of preparing a modified RNA comprising enzymatically ligating an acceptor moiety having a 3'-hydroxyl group to the 5'-end of a donor moiety, wherein the donor moiety is an RNA comprising a leaving group as presently claimed. 
A person of ordinary skill in the art would have been motivated to have the 5’-end of the donor moiety comprise a 5’ cap since Thillier et al. teach the addition of a cap or cap-like structure is vital to translation.
A person of ordinary skill in the art would have been motivated to have enzymatic ligation further comprise the use of a splint since Frommer et al. taught the splint was designed to interact with the sequence around the ligation site for template assisted ligation.
Therefore, it is the Examiner’s position that the invention would have been prima facie obvious before the effective filing date of the claimed invention.


******
Claims 1-3, 5, 19, 22, 23, 27 and 30-32 are rejected under 35 U.S.C. 103 as being obvious over Moore et al. (Science, 1992 Vol. 256:992-997) (submitted and made of record on the IDS filed October 12, 2020).
The claims are as described above. 
Moore et al. teach a simple and efficient method for synthesizing long, site-specifically modified RNA molecules was developed whereby segments of RNA were joined with the use of T4 DNA ligase. A single hydrogen or O-methyl group was substituted for the 2′-hydroxyl group at either splice site of a nuclear pre-messenger RNA substrate.  See Figure 2, for example.
Moore et al. teach that in the endonucleolytic cleavage reaction catalyzed by the Tetrahymena group  I IVS, the adjacent 2’-OH has been proposed to activate the neighboring 3’-oxygen leaving group.
Modified nucleotides were incorporate ed by first chemically synthesizing GpG di-nucleotides in which the ribose of the 5’ guanosine was either 2’-H or 2’-OCH3, while the 3’ guanosine was unmodified (resulting in dGprG or mGprG).
Regarding those claims that recite that the modification is a 3’ end or 5’ -end, such is a matter of design choice made in the course of routine optimization, and rely on the well-known prior art teachings of Moore et al. to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modifications incorporate into the modified RNA to confer a desired property or optimization for a specific utility. 
Before the effective filing date of the claimed invention, there was a desire to make modified RNA by enzymatic and chemical ligation of 2 RNA fragments.  The prior art to Moore et al. provided clear motivation for the preparation of segments of RNA were joined with the use of T4 DNA ligase for introducing chemical modifications at specific positions of polyribonucleotides.
It would have been obvious and a person of ordinary skill in the art would have expected reasonable success to use the teachings of Moore et al. to devise a method of preparing a modified RNA comprising enzymatically ligating an acceptor moiety having a 3'-hydroxyl group to the 5'-end of a donor moiety, wherein the donor moiety is an RNA comprising a leaving group as presently claimed. 
Therefore, it is the Examiner’s position that the invention would have been prima facie obvious before the effective filing date of the claimed invention.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635